Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

THE NEW YORK TIMES COMPANY,
et al.,

Plaintiffs,

Vv. Case No, 14-cv-3777 (JPO)

DEPARTMENT OF JUSTICE

Defendant.

 

 

DECLARATION OF VANNA BLAINE
INFORMATION REVIEW OFFICER
CENTRAL INTELLIGENCE AGENCY
I, VANNA BLAINE, hereby declare and state:
I. INTRODUCTION
alex I currently serve as the Information Review Officer
(“IRO”) for the Litigation Information Review Office (“LIRO”) at
the Central Intelligence Agency (“CIA” or “Agency”). I have
held this position since February 2020. I have held other
administrative and professional positions within the CIA since
2007, and have worked in the information review and release
field since 2014.
2 I am a senior CIA official and hold original
classification authority at the TOP SECRET level wnder written
delegation of authority pursuant to section 1.3(c) of Executive

Order 13526, 75 Fed. Reg. 707 (Jan, S, 2010), reprinted in 50

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 2 of 10

U.S.C. § 3161 note (“E.O. 13526”). In this role, I am
authorized to assess the current, proper classification of CIA
information, up to and including TOP SECRET information, based
on the classification criteria of Executive Order 13526 and
applicable regulations.

3. Among other things, I am responsible for the
classification review of CIA documents and information that may
be the subject of court proceedings or public requests for
information under the Freedom of Information Act (“FOIA”), 5
U.S,C. § 552,

4, Through the exercise of my official duties, I have
become familiar with this civil action and the underlying FOIA
request. I make the following statements based upon my personal
knowledge and information made available to me in my official
capacity. This declaration supports the government’ s renewed
motion for summary judgment by providing details regarding
‘certain classified and Statutorily protected CIA information
contained in the redacted report from May 26, 2011, titled
“Preliminary Review re Allegations of Abuse of Detainees by the

Central Intelligence Agency ~ Final Report” (“Preliminary Review

Memorandum”) .
IL. RECORDS AT ISSUE
5. As described in the Declaration of Jan M. Payne

(“Payne Declaration”) (ECF No. 41) and the Court’s Order dated

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 3 of 10

February 21, 2017 (ECF No, 55), the Preliminary Review
Memorandum at issue was authored by federal prosecutor John
Durham? In short, Mr. Durham was tasked with conducting a
review of the CIA’s former detention and interrogation program,
focusing on the treatment and interrogation of specific
detainees. The Preliminary Review Memorandum details why
criminal investigations should not be opened in connection with
the incidents under review.

6. On two occasions (on June 30, 2011, and August 30,
2012), chenatvouney General Eric Holder issued public
statements concerning Mr. Durham's investigation and findings,
including a finding that a number of detainees were never in CIA
custody. IT understand that the U.S. Court of Appeals for the
Second Circuit determined that Attorney General Holder's
statements constituted a public disclosure, thereby waiving any
attorney work product privilege that previously protected
portions of Mr. Durham’s reports relating to this finding (L.e.,
detainees who were never in CIA custody). New York Times Co. wv.
U.S. Dep’t of Justice, 939 F,3q 479, 496 (2a Cir. 2019).

7. It is my understanding that the Second Circuit’s
ruling prompted the government’s release of the redacted

Preliminary Review Memorandum, which is now at issue.

 

1 I understand that there were four other reports authored by Mr. Durham.
Those reports are beyond the scope of this declaration, I have not performed
a classification review of the information contained in those four reports,

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 4 of 10

Furthermore, I understand that portions of the Preliminary
Review Memorandum on pages 3, 7, and 26 were released because it
was determined that these portions (a) relate to the publicly
selnowledsed finding that certain detainees were never in CIA
custody and (b) are not otherwise subject to a separate FOIA
exemption.

8. Nonetheless, I found that pages 7-9 and 26-29 of the
Preliminary Review Memorandum contain properly classified and
statutorily protected CIA information.2 This information is
exempt from disclosure pursuant to FOIA Exemptions 1 and 3,3
III. FOIA EXEMPTIONS PROTECTING CLASSIFIED INFORMATION

A, Exemption 1 |

Bs exemptian 1 provides that the FOIA does not require
the production of records that are: “(A) specifically
authorized under criteria established by an Executive order to
be kept secret in the interest of national defense or foreign
policy and (B) are in fact properly classified pursuant to such

Executive order.” 5 U.S.C. § 552(b) (1). Here, the information

 

2 My review did not extend to any other portions of the Preliminary Review
Memorandum, which continue to be withheld due to privilege (Exemption 5).

3 In March 2009, the Senate Select Committee on Intelligence (“SSCI”)
officially commenced a study of the CIA's foxmer detention and interrogation
program. In conjunction with that study, the CIA declassified certain
information related to the program. In December 2014, SSCI publicly released
a redacted. version of the Executive Summary of that study, which contained
the newly declassified material. I have carefully considered the Preliminary
Review Memorandum in light of those declassifications, and I have confirmed
that, notwithstanding those disclosures, the above-referenced pages of the
report contain details about specific, undisclosed intelligence sources,
methods, and activities of the CIA that remain classified.

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 5 of 10

withheld pursuant to Exemption 1 satisfies the procedural and
substantive requirements of Executive Order 13526, which governs
classification. See B.0. 13526, §§ 1.1(a), 1.4(c),

10. As an original classification authority, I have
determined that discrete portions of the Preliminary Review
Memorandum on pages 7-9 and 26-29 are currently and properly
classified, and appropriately withheld from disclosure —
notwithstanding any waiver of privilege that may extend to these
sections. Additionally, the information is owned by, and under
the control of, the U.S. Government. As described below, the
information falls under classification category § 1.4(c) of the
Executive Order because it concerns “intelligence activities
(including covert action), [or] intelligence sources or
methods”; or under § 1.4(d) because it concerns “foreign
relations or foreign activities of the United States,”
Unauthorized disclosure of this information could reasonably be
expected to result in damage to national security. None of the
information at issue has been classified in order to conceal
violations of law, inefficiency, or administrative error;
prevent embarrassment to a person, organization, or agency;
restrain competition; or prevent or delay the release of
information that does not require protection in the interests of

national security. Further, the classified information in the

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 6 of 10

Preliminary Review Memorandum is properly marked in accordance
with § 1.6 of the Executive Order.

11. More specifically, the classified information on pages
7-9 and 26-29 identifies detainees who were the focus of Mr.

Durham’s investigation, including names and various pieces of

intelligence associated with these individuals. The Preliminary
Review Memorandum groups these individuals into categories based
upon Intelligences Made available to ie, uthem, which was
derived at least in part from CIA files, Only by virtue of Mr.
Durham’s access to classified CIA intelligence was he able to
assign these individuals into their respective categories and
draw the conclusions that were ultimately reported in the
Preliminary Review Memorandum.

12. The previously submitted Payne Declaration identified
multiple categories of classified information collectively
contained within all five of Mr. Durham's reports, including the
Preliminary Review Memorandum, and outlined the harm to national
security that would result from disclosure of this information.
After performing my review, I can confirm pages 7-9 and 26~29 of
the Preliminary Review Memorandum contain classified information
of the types discussed in the Payne Declaration, specifically:.
(L) information about or from human intelligence sources; (2)
details about foreign liaison services; (3) identities of covert

personnel; (4) names and locations of CIA field installations;

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 7 of 10

(5) descriptions of specific intelligence methods and activities
that are still in operational use; and (6) classification and
dissemination control markings. Furthermore, I agree with the
Payne Declaration’s conclusions regarding the harm to national

security that would result from disclosure of this information,

13, I understand that the Plaintiffs in this case have
giestioned whether the names of the individuals who are the
subjects of these sections of the Preliminary Review Memorandum
could be released, with other information regarding the CIA’s
involvement with those individuals redacted. Although the names
of the detainees addressed by Mr, Durham’ s investigation may
have originated from public sources, disclosing the names found
in the reviewed pages of the Preliminary Review Memorandum would
reveal classified CIA information even if all other information
regarding those individuals — such as intelligence information
and discussion of CIA operations and activities — were redacted.
In particular, disclosing the names of the individuals would
tend to reveal (i) human intelligence sources who may have been
associated with these detainees and (ii) specific intelligence
methods and tradecraft related to the CTA’ s interest in and
prioritization of particular targets, As explained, the
Preliminary Review Memorandum categorized the detainees based
upon information derived from CIA files. To identity these

individuals in this context, even without additional supporting

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 8 of 10

information, would reveal that such individuals were the
subjects of CIA intelligence collection, operational activities,
or analysis, consequently exposing aspects of the Agency’s
resources, capabilities, tradeckafts uman sources, and specific
intelligence interests and activities to adversaries.

14. This is in contrast to the eolnasad names on page 3 of
the Preliminary Review Memorandum, for whom the report found no
evidence of CIA involvement. With this factual distinction
releasing the names on page 3 alone does not risk expressly or
implicitly revealing classified intelligence sources and
methods. However, considering the information on pages 7-9 and
26-29 together with the already~released names on page 3 tends
to offer greater insight into the Agency’s intelligence
priorities by highlighting which individuals were considered of
sufficient intelligence interest to warrant analysis or
assessment. Terxorist organizations, foreign intelligence
services, and other hostile groups continuously gather
information concerning the Agency!s intelligence capabilities
and priorities, and exploit such information to undermine the
Agency’s mission. In order to continue the effective collection
of foreign intelligence, the CIA must avoid disclosing the
subjects of such collection,

15. Therefore, for the reasons stated above and previously

articulated in the Payne Declaration, I have determined that the

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 9 of 10

reviewed portions of the Preliminary Review Memorandum contain
information that remains currently and properly classified
pursuant to the criteria of Executive Order 13526, as the
disclosure of this information could reasonably be expected to

cause damage to the national security of the United States.

B. Exemption 3

16. Exemption 3 protects information that is specifically
exempted from disclosure by statute, To justify withholding
under Exemption 3, a statute must either (i) require that the
matters be withheld from the public in such a manner as to leave
no discretion on the issue, or (id) establish particular
Criteria for withholding or refer to particular types of matters
to be withheld. 5 U.S.C. § 552 (b) (3).

17, As explained in the Payne Declaration,

Section 102A(i) (1) of the National Security Act of 1947, as
amended, 50 U.S.C, § 3024 (the “National Security Act”), .and
Section 6 of the Central Intelligence Agency Act of 1949, as
amended, 50 U.S.C, § 3507 (the “CIA Act”), are recognized as
withholding statutes under Exemption 3. Having reviewed the
portions of the Preliminary Review Memorandum on pages 7-9 and
pages 26-29, I find that the withheld information is properly
exempt from disclosure under both the National security Act and

the CIA Act. As discussed above, all of the information

withheld pursuant to Exemption 1 constitutes intelligence

 
Case 1:14-cv-03777-JPO Document 80 Filed 09/29/20 Page 10 of 10

sources and methods (as well as the operational exercise of
those methods) of the Agency, exempt from disclosure under the
Keuilanal Security Act, Moreover, the CIA Act applies to
identifying information of Agency personnel, including covert
personnel, as well as foreign liaison and human sources of

intelligence,

I hereby declare under penalty of perjury that the

foregoing is true and correct,

Executed this 25th day of September 2020,

Vanna Blaine
Information Review Officer

Litigation Information Review Office
Central Intelligence Agency

 

10

 
